Citation Nr: 1432015	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2009.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a March 2013 decision the Board decided a claim for a higher initial rating for a lumbar spine disability and found that the issue of entitlement to a total disability rating based on individual unemployability had been raised by the evidence of record.  The Board remanded that issue to the agency of original jurisdiction (AOJ) for initial adjudication.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case has been processed using the Virtual VA and Veterans Benefits Management System electronic claims files.


FINDING OF FACT

The Veteran is currently engaged in substantially gainful employment and the preponderance of the evidence is against finding that he was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities at any time during the appellate term.


CONCLUSION OF LAW

The requirements for a total rating due to unemployability caused by service-connected disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In October 2013, the Veteran was sent a letter specifically addressing what was required to establish entitlement to a total disability rating based on individual unemployability.  Notably, earlier in July 2010, the Veteran indicated that he understood what was required when he argued that his disabilities prevented him from obtaining employment.  Hence, any timing error in providing notice was harmless.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id. Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

The Veteran is service connected for a lumbar spine disability and right lower extremity radiculopathy, each rated 20 percent disabling, as well as for a lumbar scar and acne, each rated noncompensable.  He is thus not eligible for entitlement to a total disability rating based on individual unemployability on a schedular basis, even considering the two compensable disabilities as one, because there is no disability rated 60 percent and the ratings do not combine to 70 percent.

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the following reasons, the Board finds that a remand for this purpose is not warranted.

First, the Veteran indicated at his November 2013 VA examination that while he had back pain he did not have difficulties with activities of daily living.  The appellant did not use a cane or assistive devices, and he could sit for up to two hours at a time, stand for up to an hour and walk a mile.  Significantly, the Veteran indicated that he was working as an air traffic controller, was not on any duty restrictions, and had missed five days of work within the last year because of a flare of his back disability.  As working full time as an air traffic controller does not meet the above definition of marginal employment, the Board finds that the Veteran was at the time of the most recent VA examination engaging in substantially gainful employment.  He is thus not entitled to a total disability rating based on individual unemployability for any time period during which he was employed at this job.  

This does not end the matter, however, because the Board must consider the possibility that the Veteran's service connected disabilities did render him unemployable for a portion of the appeal period, which began on December 21, 2009, the effective date of the grants of service connection and the day following separation from active duty.  Cf. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals an initial rating, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disabilities may have been more severe than at other times during the course of the appeal).

At his September 2009 VA pre-discharge examination, the Veteran reported that he did not experience any overall functional impairment from any of his disabilities (back, scar, and acne).  He was able to take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower. The examiner indicated that the effect of the disabilities on the Veteran's usual occupation (at that time on active duty) was moderate.

A July 2010 VA physical therapy consult response indicated that the Veteran reported he was currently unemployed due to pain keeping him from finding work.  The assessment at this time indicated that the Veteran's pain had gotten worse since August 2009, but lower extremity strength and range of motion were grossly 5/5 and within full limits with only end range lumbar flexion being painful, no sensory deficits were present.  Impairments noted were that end range lumbar flexion was painful, there was decreased bilateral hamstring flexibility, and poor sitting posture.  Functional limitations were that the Veteran was unable to carry his infant son and had difficulty picking objects from the floor.

At a December 2010 VA spine examination, the Veteran indicated that he was not employed, that his activities of daily living and work were affected by his spine disability.  After examining the Veteran, the VA examiner opined that there was minimal impairment of daily occupational activities due to the Veteran's lower back disability.

In his November 2013 statement in support of claim (VA Form 21-4138), the Veteran indicated that he was in daily pain, could not give his 6 year old son a piggy back ride, could not roller blade with his 8 year old son, and could not drive on long journeys without stopping every hour to stand.

The above evidence reflects that the service connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment at any time since service.  Since the time of the pre-discharge examination, the functional effects of the disability have been described by health care professionals as minimal to moderate.  Although the Veteran indicated that pain was preventing him from working and that he was unable to carry his son, physical findings indicated that the Veteran had strength and motion within full limits, and there was no indication that the symptoms caused by the service connected disabilities would preclude him from doing tasks necessary to engage in some form of substantially gainful employment.  Moreover, although there is little information in the evidence of record as to employment and educational history, he is a high school graduate, and the fact that the Veteran ultimately obtained employment as an air traffic controller indicates that his education and employment history would enable him to obtain sedentary employment.  Although the Veteran indicated in his most recent statement in support claim that  his disabilities prevented him from engaging in many daily activities including playing with his children, he did not indicate that it precluded him from performing all forms of sedentary employment that are consistent with his education and occupational experience.  To the extent that the Veteran indicated that his disabilities would preclude him from such employment, the Board finds the opinions of the health care professional based on examination that the functional impairment caused by the disabilities were mild to moderate, prior to the time that the Veteran began working as an air traffic controller, to be of greater probative weight than the Veteran's lay assertions.

Based on the above, the Board finds that the preponderance of the evidence reflects that the Veteran's service connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment since service.   The benefit of the doubt doctrine is thus not for application and the claim for a total disability rating based on individual unemployability must therefore be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


